A petition for rehearing having heretofore been granted in this cause and the Court having heard further argument by counsel for the respective parties upon such rehearing and having further considered the record in the cause in the light of the entire argument presented, it is thereupon ordered and adjudged by the Court that the judgment of affirmance entered in this cause on September 27, 1937, be adhered to and that the judgment of the Circuit Court herein be and it is now hereby reaffirmed.
WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur.